UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4883



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOEY LEVI JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:06-cr-00990-HMH)


Submitted:   June 3, 2008                 Decided:   June 13, 2008


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joey       Levi    Johnson    appeals   from    his    conviction      and

fifteen-month sentence after pleading guilty to one count of felon

in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2000).     Johnson’s counsel filed a brief pursuant to Anders v.

California,      386    U.S.    738   (1967),    stating    that    there    are    no

meritorious issues for appeal, but questioning whether the district

court    erred    in     sentencing      Johnson.      Johnson      was   given     an

opportunity to file a supplemental pro se brief, but has not done

so.   For the following reasons, we affirm.

            Appellate courts review sentences imposed by district

courts    for    reasonableness,         applying    an    abuse    of    discretion

standard.       Gall v. United States, 128 S. Ct. 586, 597-98 (2007);

United States v. Pauley, 511 F.3d 468, 473-74 (4th Cir. 2007)

(discussing procedure district courts must follow in sentencing

defendant).       “A sentence within the proper Sentencing Guidelines

range is presumptively reasonable.”                United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007); see Rita v. United States, 127 S.

Ct. 2456, 2462-69 (2007) (upholding presumption of reasonableness

for within-guidelines sentence).

            Here,       the    district    court     properly      calculated      the

guideline range, appropriately treated the guidelines as advisory,

and considered the factors set forth in 18 U.S.C.A. § 3553(a) (West




                                         - 2 -
2000 & Supp. 2007). Johnson’s fifteen month sentence is the bottom

of the guideline range and is below the statutory maximum sentence

of ten years’ imprisonment.         See 18 U.S.C. § 924(a) (2000).

Neither   Johnson   nor   the   record    suggests   any    information   so

compelling as to rebut the presumption that a sentence within the

properly calculated guideline range is reasonable.            We therefore

conclude that the sentence is reasonable.

           As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal. We therefore

affirm the district court’s judgment.         This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.              If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.           Counsel’s motion

must state that a copy thereof was served on the client.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                                  AFFIRMED




                                  - 3 -